Citation Nr: 0212134	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  93-04 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
August 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) from a September 1991 decision by the 
Department of Veterans Affairs (VA) Seattle Regional Office 
(RO), which denied service connection for PTSD.  The case was 
remanded by the Board in November 1994 and April 1997 for the 
purpose of further development of the evidence.  


FINDINGS OF FACT

1.  The great preponderance of the medical evidence indicates 
that the veteran has PTSD.

2.  There is credible supporting evidence of one of the 
veteran's two primary claimed in-service stressors upon which 
many diagnoses of PTSD are based.


CONCLUSION OF LAW

The veteran's PTSD was incurred in active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§  3.303, 3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has recently been a significant 
change in the law with enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  VA has recently issued final 
regulations to implement these statutory changes.  See Duty 
to Assist, 66 Fed. Reg. 45620, et seq. (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

VCAA provides that on receipt of a complete or substantially 
complete application, VA shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to VA 
that is necessary to substantiate the claim.  38 U.S.C. § 
5103 (West Supp. 2001).  VCAA also requires VA to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).  In this case, the benefit sought on 
appeal is granted; thus, adjudication without further 
discussion of VCAA is nonprejudical to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

I.  Factual Background

Service department records show that the veteran served in 
Vietnam from January to August 1969.  His unit was HHC, 15th 
Engineer Battalion, 9th Infantry Division.  His principal 
military duty during that time was noted to be wheeled 
vehicle repairman.

Service medical records, to include the veteran's June 1970 
service discharge examination, are negative for any 
indication of the presence of psychiatric disability.

In December 1988, the veteran began receiving extensive 
psychiatric care from VA, to include periods of inpatient 
treatment, for depression and alcohol dependence.  In a 9-
page, self-written history he wrote as part of his initial 
treatment for alcohol abuse, he mentioned his military 
history in the space of about one page.  He gave a brief 
account of his unit history and wrote of Vietnam, as follows:

1st priority was infantry when necessary 
2nd building and or repair for mortar 
rocket and ground attacks by the VC.  Saw 
1st hand what war has to offer.  Its 
senselessness death and destruction.  The 
needless killing on both sides only 
knowing I have no choice in right or 
wrong only doing what has to be done.  

A December 1988 VA hospital discharge summary mentioned, in 
passing, that in Vietnam the veteran was "exposed to deaths, 
destruction, and atrocities, but denied any PTSD symptoms."

The early treatment records, at least through March 1991, 
reflect diagnoses of major depression and alcohol abuse.  A 
March 1991 military history indicates that the veteran was in 
the infantry and was a mechanic, spending two years overseas, 
one in Korea and one in Vietnam in Dong Tam.

In April 1991, the veteran submitted his claim of service 
connection for PTSD.

In a July 1991 Department of Social and Health Services 
psychological/psychiatric evaluation, in veteran was noted to 
have begun receiving therapy at VA, to include group therapy 
for "combat related issues," in April 1991.  The doctor's 
diagnoses were alcohol dependence; major depression, 
recurrent; and rule out PTSD.

In July 1991, a VA Social Work Summary noted that the veteran 
was involved in individual counseling in a PTSD support 
group.  The report indicates by history that during Vietnam 
service the veteran experienced daily incoming mortar, 
rocket, and sniper fire, and that some friends were killed in 
security duty.  He also mentioned that a convoy soldier got 
hit in the head and fell over on top of him, and that he was 
primarily responsible for getting the body and vehicle taken 
care of, after being left alone by his convoy, causing him to 
feel scared and abandoned.  He also mentioned an incident 
when a friend of his was killed, when the base ammunition 
dump blew up due to enemy fire.  He said that he was blown 
off his 40 feet, but not physically injured.  He said 30-40 
people were killed, and he felt guilty over his friend's 
death.  He reported some sniper fire but said he was not 
involved in fire fights as such.

In December 1991, the veteran was admitted for inpatient 
treatment for PTSD, major depression, and alcohol dependence 
in partial remission.  

In January 1992, the veteran underwent broad-based VA 
psychological testing after being admitted for inpatient 
treatment for war-related stress.  His reporting as to PTSD 
symptoms cast serious questions about the validity of some 
data obtained.  The psychological report notes that this 
could be interpreted as a cry for help rather than 
malingering.  By contrast, the validity scales from MMPI 
testing indicated a valid profile consistent with a diagnosis 
of PTSD.  The bottom-line diagnostic impressions were PTSD, 
major depression, dysthymia, and alcohol dependence in 
partial remission.  

An April 1992 VA hospital summary includes a diagnosis of 
PTSD, and a Vietnam military history of riding shotgun for 
convoys and serving with the 9th Infantry Division, his unit 
receiving sniper fire, and seeing Americans and other troops 
killed.  He described a traumatic event in which he had a 
buddy die, who was doing the job that he was supposed to be 
doing.  By history, he also was once separated from his unit 
and spent 24 hours alone in VC Alley, and experienced daily 
rocket and mortar fire.  He reportedly complained of 
"classical symptoms of PTSD."  

In a June 1992 VA hospital admission summary, the veteran 
gave a history of having been in a combat zone, although not 
in combat, while in Vietnam.  He reported that during this 
time he was often exposed to shelling of rockets, and exposed 
to many traumatic events.  By history, he participated in 
killing of enemy troops and witnessed the killing of some 
American soldiers.  A physician who treated him noted in a 
June 1992 admission report that, in January 1991, the veteran 
stated he witnessed an ally being shot in the head and 
falling into his lap.  The physician asserted that the 
veteran witnessed many other traumatic events, and referred 
to other VA records of treatment for more specific details.  
The diagnoses included PTSD, superimposed depression and 
severe anxiety, and continuous alcoholism.  Axis IV stressors 
included "many memories of Vietnam."

In August 1992, the RO received the veteran's written account 
of his stressors submitted in connection with his claim for 
service connection for PTSD.  He asserted that he believed 
the Army records, such as the convoy log, flight log, and 9th 
Infantry Division, Dong Tam, would verify his claim.  He gave 
an account of having the driver of a vehicle in which he was 
a passenger being shot in the head and falling in his lap.  
He said this occurred in the first week of August 1969.  He 
said he had been terrified and had not spoken of this event 
until his recent VA PTSD treatment.  He wrote that he could 
not remember the name of the soldier who was shot in the head 
and fell in his lap.

He further wrote that he could only remember the first name, 
"Mark," of the buddy who died while performing his duties 
in his place at the time of an explosion of the base 
ammunition dump in the spring of 1969.  He wrote that 
although he knew his buddy's death was not his fault and his 
buddy would not blame him, he still could not keep this out 
of his head and dreams.  

In October 1992, a psychiatric medical examiner diagnosed the 
veteran as having PTSD for the purpose of a Social Security 
Administration benefits claim. 

In November 1992, the U.S. Army Service Environmental Support 
Group (ESG) responded to an RO request to verify the 
veteran's claimed stressors.  They enclosed an extract form 
Headquarters, U.S. Army Support Command, Saigon Operational 
Report-Lessons Learned (OR-LL) for the period ending April 
30, 1969 which noted that the Dong Tam base camp came under 
enemy attack by fire resulting in two killed in action and 65 
wounded in action; however, no names were provided.  

During an August 1995 VA examination by a Board of two 
psychiatrists, the veteran gave a history of frequent rocket 
and mortar attacks, and said he was often out at fire support 
bases or in convoys.  He recounted the episode of being alone 
in VC Alley after the driver of his truck was shot in the 
head and fell in his lap.  He said that at one point he was 
surrounded by enemies during this time and had to shoot and 
kill a man, leaving the body in the middle of the road.  The 
Board of two examiners diagnosed the veteran as having PTSD.  
As an example, they cited to the stressor where the veteran 
had been essentially abandoned by his unit and had to shoot a 
young boy at almost point blank range.  Axis IV stressors 
included traumatic stressors in Vietnam.

During a December 2001 VA examination by a board of two 
psychiatrists, the veteran recounted the episode of being 
stranded in VC Alley, during which the driver of his vehicle 
was shot in the head and fell in his lap, he had to kill a 
boy, and he was exposed to sniper fire.  He also spoke of 
feeling guilty that his friend Mark had died while filling in 
for him on one occasion.  According to the examiners, the 
details were very similar to previously documented reports, 
including his written statement of August 1992.  The 
diagnoses were PTSD with anxiety and some psychotic features, 
chronic, moderate to severe; major depression, moderate 
secondary to PTSD; and alcohol dependence, mild to moderate, 
in partial remission.  Remote stressors included Vietnam 
combat exposure.  The veteran's presentation, history, and 
exam led the examiners to concluded that he did indeed have 
PTSD.  The PTSD was considered to be at least 50 percent from 
military trauma, if it actually occurred.  The consistency of 
the veteran's story and his presentation and affect during 
the examination led the examiners to believe that the he was 
truthful. 

In subsequent requests that the veteran further elaborate on 
his stressors, he has been unresponsive to RO inquiries for 
further details, and the RO's attempts to further corroborate 
his claimed stressors through various government departments 
have been unsuccessful.  He has continued to report his 
claimed stressors during treatment and at VA psychiatric 
examination in similar detail to that he recounted in 1991 
and 1992.  

II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.306 (2001).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C. § 5107 (West 
Supp. 2001).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102 (2001).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred. 38 C.F.R. § 3.304(f); Pentecost 
v. Principi, 16 Vet. App. 124 (2002).  

38 U.S.C.A. § 1154(b) (West 1991) provides that, with respect 
to combat veterans, VA shall accept as sufficient proof of 
service-connection satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or disease, 
if consistent with the circumstances, conditions and 
hardships of such service.  Service connection of such injury 
or disease may be rebutted by clear and convincing evidence 
to the contrary.  See also 38 C.F.R. § 3.304(d) (2001).  

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court of 
Appeals for Veterans Claims (the Court) set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor 
during service, which, as discussed above, is an essential 
element in substantiating a claim for service connection for 
PTSD.  It was noted that, under 38 U.S.C.A. 1154(b), 38 
C.F.R. 3.304(d) & (f), and the applicable provisions 
contained in VA Manual 21-1, the evidence necessary to 
establish the incurrence of a recognizable stressor during 
service to support a claim of service connection for PTSD 
will vary depending on whether the veteran engaged in combat 
with the enemy.  See Hayes v. Brown, 5 Vet. App. 60 (1993).  
The determination as to whether the veteran "engaged in 
combat with the enemy" is made, in part, by considering 
military citations that expressly denote as much.  Doran v. 
Brown, 6 Vet. App. 283 (1994).  However, the Court has 
recently held that the Board may not rely strictly on combat 
citations or the veteran's MOS to determine if he engaged in 
combat; rather, other supportive evidence of combat 
experience may also be accepted.  See Dizoglio v. Brown, 9 
Vet. App. 163 (1996).  If combat is affirmatively indicated, 
then the veteran's lay testimony regarding claimed combat-
related stressors must be accepted as conclusive as to their 
actual occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
consistent with the circumstances, conditions, or hardships 
of such service.  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89.  The veteran's testimony, by itself, cannot, 
as a matter of law, establish the occurrence of a non-combat 
stressor.  Dizoglio, 9 Vet. App. at 166.  Further, an opinion 
by a mental health professional based on a post-service 
examination of the veteran cannot be used to establish the 
occurrence of a stressor.  Moreau, 9 Vet. App. at 395-96.  

Recently, the Court reiterated the principle established in 
Suozzi v. Brown, 10 Vet. App. 307 (1997), that the Board may 
not insist that there be corroboration of the veteran's 
personal participation in claimed stressor events.  In 
Suozzi, the Court rejected such a narrow definition for 
corroboration and instructed that "in insisting that there be 
corroboration of every detail including the appellant's 
personal participation . . ., defines 'corroboration' far too 
narrowly."  Id. at 311.  Thus, Suozzi makes clear that 
corroboration of every detail is not required.  The veteran 
need not prove his physical proximity to, or firsthand 
experience with, attacks cited as stressors.  His presence 
with his unit at the time such attacks occurred corroborates 
his statement that he experienced such attacks personally.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002).  It was 
noted there that 38 C.F.R. § 3.304(f) only requires, as to 
stressor corroboration, "credible supporting evidence" that 
the claimed in-service stressor occurred.  In that case, the 
veteran's unit records were held to be clearly credible 
evidence that the rocket attacks that the veteran alleged, 
did in fact, occur.  The Board's finding of fact in Pentecost 
that the veteran did not corroborate his alleged in-service 
stressor with independent evidence, since they did not prove 
his personal participation in the attacks reflected in his 
unit records, was held to be reversible error under the 
"clearly erroneous" evidentiary standard.  See Pentecost, 
16 Vet. App. at 129; Suozzi 10 Vet. App. at 307.  

III.  Analysis

There are numerous diagnoses of PTSD of record, including two 
different panels of two VA psychiatrists, and MMPI 
psychological testing with validated scales.  The diagnostic 
evidence of PTSD is very strong.  There are also some rather 
dubious and exaggerated stressor claims by the veteran in the 
claims file, as well as some inconsistencies in his stories 
over time; it would be less than straightforward not to 
acknowledge this fact.  

Nevertheless, the November 1992 ESG letter and accompanying 
OR-LL service department records are consistent with his 
recounting of an ammunition dump blast as a result of enemy 
fire in the spring of 1969 at the location where he served 
with his unit.  This corroboration meets the standard of 
"credible supporting evidence" that one of the two claimed 
in-service stressors occurred.  See Pentecost, 16 Vet. App. 
at 128-129; Suozzi, 10 Vet. App. at 307.  He has not been 
able to prove his presence at the blast or that his friend 
died there, but has contended he was physically thrown by the 
blast, a not implausible assertion considering that 65 men 
were wounded.  The veteran is not to be held to a standard 
that proves his personal involvement in the blast.  Id.  
Indeed, to do is in some cases reversible error.  Id.  He 
has, in the November 1992 ESG letter and the service 
department "lessons learned" report, credible supporting 
evidence of the claimed stressor and that his unit was 
present.  Apparently, it was too much to ask of ESG and other 
Federal departments whether one of the two servicemen killed 
in the incident had the first name of Mark, but no matter--
even if neither had the first name of Mark, the veteran's 
memory of the incident over 20 years later is not going to be 
as sharp as it would have been the day after, as evidenced by 
the number of deaths, as opposed to casualties, he reported.  
With 65 people injured and two dead (rather than 30 to 40 
dead he recounted) and destruction of at least two buildings, 
it was a major event, and it appears at least as likely as 
not, see 38 U.S.C. § 5107, 38 C.F.R. § 3.102, that he and 
other members of his unit were exposed to the destruction of 
a large amount of ammunition and buildings, and to multiple 
casualties, as a result of enemy fire.  

When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert, 1 Vet. App. at 
54; Alemany, 9 Vet. App. at 518.  Under the standards set 
forth by the Court in Pentecost and Suozzi, the evidence in 
this case is sufficient to verify one of the two primary 
claimed stressors reported by the veteran.  There is credible 
supporting evidence of the stressor and recurrent diagnoses 
of PTSD linked to the stressor.  See 38 C.F.R. § 3.304(f).  


ORDER

Service connection for PTSD is granted.


		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

